Exhibit 23.2 PRITCHETT, SILER & HARDY, P.C. CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION , SUITE 100 SALT LAKE CITY, UTAH84111 (801) 328-2727FAX (801) 328-1123 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Pacific Health Care Organization, Inc. Newport Beach, CA As independent registered public accountants, we hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of our report dated March 25, 2015, with respect to the consolidated financial statements of Pacific Health Care Organization, Inc., included in its Annual Report on Form 10-K for the year ended December 31, 2014, filed with the Securities and Exchange Commission. /s/ Pritchett, Siler & Hardy, P.C. Salt Lake City, UT December 28, 2015
